*754Opinion op the Court by
Judge Clarke
Dismissing appeal.
This appeal is from a judgment awarding appellee as alimony $15.00 a month from January 23, 1915. As the judgment was rendered on June 23, 1915, and superseded on July 19, 1915, when the appeal was prosecuted, it is apparent, although appellant does not show any payments under the judgment, that he could not have paid within that time an amount sufficient to give this court jurisdiction. Therefore under authority of Van Veter v. Van Meter, 168 Ky. 783, the appeal is dismissed.